Memorandum by the Court. Reargument of appeal from judgment of the Supreme Court, entered March 17,1967, in Ulster County. (See 29 A D 2d 574.) When this ease was before us previously (29 A D 2d 574) we held that “the tax deed is not sufficiently accurate to locate the property in question and therefore its purported conveyance of title is ineffective ” (p. 575) and, accordingly, reversed a judgment in favor of the defendant and granted judgment to the plaintiff. We find advanced upon reargument no reason to disturb this position. Nor do we find available to defendants the defenses of estoppel under the factual situation here involved (see, Trenton, Banking Co. v. Duncan, 86 N. Y. 221, 230) or of the Statute of Limitations since it was not pleaded as an affirmative defense (Lindlots Realty Co. v. County of Suffolk, 278 N. Y. 45, 54; CPLR 3018, subd. [b]). On reargument, the court adheres to the original determination. Herlihy, J. P., Reynolds, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by the court.